Plaintiff appeals from an order granting respondent’s motion to modify the final decree of divorce by reducing the allowance for the support of children from $35 to $10 per week, entered after the taking of testimony on the issue of substantially reduced income. Order modified on the facts by striking from the ordering paragraph the figure “ $10.00 ” and inserting in place thereof the figure “ $20.00.” As thus modified, the order is affirmed, without costs. In our opinion, the reduction made by the Official Referee was excessive. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur. [See 278 App. Div. 577.]